Title: To John Adams from Henry Grand, 12 June 1781
From: Grand, Henry
To: Adams, John



Sir
Paris June 12th. 1781

At the receit of the two Letters you honoured us with, I went and laid before Dr. Franklin your observations, the first of which Letters he desired me to leave with him for his Consideration. Expecting to get it back every minute I put off answering you frum day to day, for which I beg your pardon, Dr. Franklin’s enclosed answer stops my mouth respecting both the petit charges, and the method of settling with him. I shall only propose, in order to annull the article relating to Mr. Dana, that you dont like should stand in your account, to send you a fresh account, the ballance of which will be the same with that in your hands, and in which there will be no mention made of Mr. Dana, placing to your credit the 5/7 neat. If this meats with your approbation, you be pleased to return me the state of the account you have, which wont prevent your settling meantime with Dr. Franklin, the ballances of both accounts being the Same.
In your first you desire both your Cloath at Passy and Books in Town to be sent ye and in your last you only mention the Books. I shall endeavour to give you full Satisfaction in that point, but I should have liked to have your last Resolution, to know whether Cloaths and Books are to go, or the Books only. Be kind enough as to give me your Instructions about it.

I shall be very happy in rendering my services to Mr. Winston Warren and to evince you on all Occasions of the Sincere attachment with which I have the honour to be sir Your most obt. hble. st.

Hy. Grand

